Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated March 17, 1978, which affirmed an order of the State Division of Human Rights which dismissed petitioner’s complaint of an unlawful discriminatory practice in employment because of race. Order confirmed and petition dismissed, without costs or disbursements. The record does not reveal any discrimination against petitioner because of race. Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur.